DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed February 08, 2022 claims 2 through 11 have been amended and claim 1 has been cancelled. Claims 12 through 20 are withdrawn from consideration. Claims 2 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed February 08, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments concerning the claimed wire substrate length range of at least 1 cm are not persuasive because applicant has not provided any evidence that this range produced superior and unexpected results over the prior art. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 
Applicant’s argument that Yoo teaches away from the claimed range is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Though Yoo teaches having controlled the length of the wire/catalyst to form graphene structures having a length of a few nanometers to a few millimeters this was just an example of the types of graphene structures that can be formed by the taught process. Nowhere within Yoo is there a clear teaching that using a wire substrate/catalyst of at least 1 cm would render the taught process inoperable and therefore teaching away from the claimed invention.
However, the amendments to the claims have overcome the 112(b) rejection of the claims.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. Patent # 8,663,593). [Evidence of forming a multi-layer carbon tube provided by Naito et al (U.S. Patent Publication No. 2013/0081678)]
	In the case of claims 5 and 6, Yoo teaches a method for forming a carbon tube in the form of a three-dimensional structure (Abstract). The method of Yoo comprised providing a wire substrate in the form of a copper wire into a heated surface and contacting the wire with a reducing gas in the form of hydrogen which removed residual oxide from the wire. After contacting the wire with hydrogen gas a tube/layer of graphene was formed around the wire by a chemical vapor deposition of a carbon precursor in the heated furnace followed by removing the tube from the furnace. (Column 2 Lines 51-61 and Column 4 Lines 11-43)
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Yoo does not teach that the wire had a diameter or no more than 100 microns and a length of at least 1 cm. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Yoo teaches that the dimensions including the length of the wire/metal catalyst was a cause effective variable controlling the dimensions and length of the formed graphene structure (Column 2 Lines 8-16 and Column 3 Lines 58-63).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal diameters and lengths for the wire substrate of Yoo through routine experimentation because the diameter and length of the wire affected the diameter and length of the formed carbon tube.
	As for claim 2, Yoo teaches that the wire was removed from the tube by etching to provide a freestanding carbon/graphene tube (Column 4 Lines 25-43). 
	As for claim 7, as was discussed previously, the reducing gas of Yoo was hydrogen.
1 or C2 hydrocarbon (Column 3 Lines 11-17).
	As for claim 9, as was discussed previously, the carbon microtube of Yoo was comprised of graphene and therefore predominantly sp2 carbon.
	As for claim 10, Yoo teaches that the wire substrate/metal catalyst included nickel (Column 2 Lines 66-67). Naito teaches a process for forming graphene by CVD (Page 3 Paragraph 0052-0053) wherein multi-layered graphene is inherently formed when the graphene is formed on Nickel (Page 3 Paragraph 0056). Therefore, the process of Yoo would inherently form a multi-layered carbon microtube because Yoo teaches forming the graphene on a substrate of nickel.
	As for claim 11, Yoo teaches that the wire/template was a catalytic metal (Column 2 Lines 62-67).











Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al as applied to claim 6 above, and further in view of Coleman et al (U.S. Patent Publication No. 2016/0009561).
	The teachings of Yoo as it applies to claim 6 have been discussed previously and is incorporated herein.
	Yoo does not teach having further formed an article with the carbon microtube by embedding the micro tube in a matrix material. However, Yoo does teach that the formed graphene was used in forming electronic devices (Column 1 Lines 25-38).
	Coleman teaches a process for forming an electronic device/article by embedding graphene in a matrix in order to enhance the conductive of the matrix (Page 4 Paragraph 0046-0047 and Page 6 Paragraph 0084-0088).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al as applied to claim 6 above, and further in view of Won et al (U.S. Patent Publication No. 2013/0122220).
	The teachings of Yoo as it applies to claim 6 have been discussed previously and is incorporated herein.
	Though Yoo teaches having provided the wire substrate in a heated furnace Yoo does not teach having progressively drawn at least a portion of the wire through a hot zone of the furnace.
	Won teaches a process for forming graphene on an elongated substrate comprising a catalyst metal by CVD (Abstract and Page 4 Paragraphs 0076-0081). Won further teaches that the graphene was continuously formed by progressively drawing the substrate through a hot zone/heated deposition chamber (Page 2 Paragraph 0027 and Page 3 Paragraph 0060).
	Based on the teachings of Won, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have progressively drawn the wire substrate of Yoo through a hot zone/deposition chamber of the furnace in order to continuously form graphene.

Conclusion
	Claims 2 through 11 have been rejected. Claims 12 through 20 are withdrawn. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712